Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MICHAEL LENISA on 8/15/22.

The application has been amended as follows: 

Claim 1
At least one non-transitory machine-readable medium comprising instructions that, when executed, cause at least one processor to at least: access a media stream that includes media and a profile of equalization parameters, the media stream provided to a device via a network, the profile of equalization parameters included in the media stream selected based on a comparison of a reference fingerprint to a query fingerprint generated based on the media, the profile of equalization parameters including [ an ] one or more equalization parameters for the media, wherein the profile of equalization parameters includes a plurality of sub-profiles of equalization parameters, each of the plurality of sub-profiles corresponding to a different time segment of the media, a first sub- profile corresponding to a first time segment of the media and specifying a first output frequency parameter for the first time segment, the first time segment of the media having a first musical tempo, the first output frequency parameter specified by the first sub-profile to correspond to the first musical tempo, a second sub-profile corresponding to a second time segment of the media and specifying a second output frequency parameter for the second time segment, the second time segment of the media having a second musical tempo, the second output frequency parameter specified by the second sub-profile to correspond to the second musical tempo; and modify playback of the media based on the equalization parameters specified in the accessed profile.

Claim 9
An apparatus comprising: one or more hardware processors; and memory storing instructions that, when executed by the one or more hardware processors, cause the apparatus to at least: access a media stream that includes media and a profile of equalization parameters, the media stream provided to a device via a network, the profile of equalization parameters included in the media stream selected based on a comparison of a reference fingerprint to a query fingerprint generated based on the media, the profile of equalization parameters including  [ an ] one or more equalization parameters for the media, wherein the profile of equalization parameters includes a plurality of sub-profiles of equalization parameters, each of the plurality of sub-profiles corresponding to a different time segment of the media, a first sub-profile corresponding to a first time segment of the media and specifying a first output frequency parameter for the first time segment, the first time segment of the media having a first musical tempo, the first output frequency parameter specified by the first sub-profile to correspond to the first musical tempo, a second sub-profile corresponding to a second time segment of the media and specifying a second output frequency parameter for the second time segment, the second time segment of the media having a second musical tempo, the second output frequency parameter specified by the second sub-profile to correspond to the second musical tempo; and modify playback of the media based on the equalization parameters specified in the accessed profile.

Claim 13
A method comprising: accessing, by executing an instruction with at least one processor, a media stream that includes media and a profile of equalization parameters, the media stream provided to a device via a network, the profile of equalization parameters included in the media stream selected based on a comparison of a reference fingerprint to a query fingerprint generated based on the media, the profile of equalization parameters including  [ an ] one or more equalization parameters for the media, wherein the profile of equalization parameters includes a plurality of sub-profiles of equalization parameters, each of the plurality of sub-profiles corresponding to a different time segment of the media, a first sub-profile corresponding to a first time segment of the media and specifying a first output frequency parameter for the first time segment, the first time segment of the media having a first musical tempo, the first output frequency parameter specified by the first sub-profile to correspond to the first musical tempo, a second sub-profile corresponding to a second time segment of the media and specifying a second output frequency parameter for the second time segment, the second time segment of the media having a second musical tempo, the second output frequency parameter specified by the second sub-profile to correspond to the second musical tempo; and modify, by executing an instruction with the at least one processor, playback of the media based on the equalization parameters specified in the accessed profile.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably teach a system, method, etc. operable for determining a media such as a song by a comparison of a query of fingerprint to a set of reference fingerprints, said determined media, song, etc. comprising metadata; wherein the metadata comprises a plurality of gain and/or equalization settings; said settings corresponding to first, second, etc. time segments of the media, song, etc.; said segments comprising first, second, etc. tempo information and first, second, etc. frequency parameter adjustments such that the system operates to output the first, second, etc. segments in concert with a first, second, etc. equalization setting specified by the first, second, etc. frequency parameter adjustments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/               Primary Examiner, Art Unit 2654